Citation Nr: 1635256	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  08-00 124A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder, to include dermatitis and a rash involving the neck, the wrists, and the lower extremities.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach rash.

3.  Entitlement to service connection for a chronic right arm disorder.

4.  Entitlement to service connection for a chronic ventral hernia.

5.  Entitlement to service connection for a chronic right shoulder disorder.

6.  Entitlement to service connection for a chronic bilateral lower extremity neurological disorder, to include peripheral neuropathy.

7.  Entitlement to service connection for a chronic bowel disorder, to include bowel incontinence.
8.  Entitlement to service connection for a chronic bladder disorder, to include bladder incontinence. 

9.  Entitlement to service connection for residuals of degenerative disc disease of L5-S1, claimed as spine condition and arthritis associated with spinal tap procedure.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition.

13.  Entitlement to service connection for a chronic cervical spine disorder.

14.  Entitlement to service connection for chronic fibromyalgia.

15.  Entitlement to service connection for chronic pseudogout.

16.  Entitlement to service connection for a chronic colon disorder, to include polyp.

17.  Entitlement to service connection for diabetic peripheral neuropathy of the bilateral upper extremities.

18.  Entitlement to service connection for diabetic peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from January 2006, September 2008, and November 2013, and September 2014 rating decisions.

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Albuquerque, New Mexico, RO, on some of these issues.  A transcript of this hearing has been associated with the claims file.

In June 2012, the Board remanded some of the issues on appeal for further development.


FINDING OF FACT

On July 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of all issues on appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal in its entirety and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

All issues identified above are dismissed.



		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


